DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Remarks
Claims 1-26 were pending. Claims 1 and 12 are amended. Claims 1-26 remains pending. The double patent rejection has been withdrawn in view of applicant’s amendment and remarks.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200077116 A1) hereinafter referred to as “Lee” in view of Butt et al. (US 20060129909 A1) hereinafter referred to as “Butt”.

Regarding claim 1 (currently amended), Lee discloses the system comprising:
an acceleration device (0064 and 0065; FIG. 2;“Mode select unit 40” and “motion vector prediction”) comprising:
input circuitry configured, for each of a first plurality of video frames to be encoded (0065-0066; and Figure 2;“Video data memory 41 and reference picture memory 64), to receive an input comprising at least one raw video frame (0065; FIG. 2;  raw video data from memory 41) and at least one reference frame, and to divide each of said first plurality of video frames to be encoded into a second plurality of blocks (0066; FIG. 2; reference picture memory 64); and
similarity computation circuitry configured, for each one of said first plurality of video frame to be encoded (0070 and 0071; Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture, no motion would be the same or very similar ): 
for each said block of said second plurality of blocks, to produce: a score of result blocks based on similarity of each said block in each frame to be encoded to every block of the reference frame (0143; FIG. 10; current picture 360 of a current view (V1) and a collocated picture 362 in a reference view (V0). Current picture 360 includes a current PU 364 including four sub-Pus 366A-366D (sub-PUs 366). Respective disparity vectors 374A-374D (disparity vectors 374) identify corresponding sub-PUs 368A-368D to sub-PUs 366 in collocated picture 362); and a displacement vector (0070; perform a motion search relative to the full pixel positions and fractional pixel positions and output a motion vector (displacement vector) with fractional pixel”),
wherein the acceleration device produces an acceleration device output comprising, for each one frame of the first plurality of video frames to be encoded, one result map for said one frame (0129-0131, 0139 and 0183; Figures 8 and 9). 
Lee failed to disclose producing an AC energy coefficient, and
each said AC energy coefficient is based, at least in part, when determining compensation of a first block T based on a second block C, on:
SAD(T,C) - |AVG(T) – AVG(C)| 
where: 
SAD represents Sum of Absolute Difference; 
| | represents absolute value; and 
AVG represents the average of pixel values in a given block.
However, in the same field of endeavor, Butt shows an AC energy coefficient (0264-0265, 0300 and 0445; Figures 3.7; “[0265] The DCT coefficient modification of each non-zero AC coefficient c.sub.k is performed by calculating an energy based on local and block energies …”), and
each said AC energy coefficient is based, at least in part, when determining compensation of a first block T based on a second block C, on:
SAD(T,C) - |AVG(T) – AVG(C)| 
where: 
SAD represents Sum of Absolute Difference; 
| | represents absolute value; and 
AVG represents the average of pixel values in a given block (0315, 0346; Figures 3.7; “[0315] The frame-level psychovisual enhancement applies only to the P frames of the video track and is based on SAD value of the frame. During the encoding, the psychovisual module keeps a record of the average SAD (i.e. {overscore (SAD)}) of all of the P frames of the video track and the average distance of the SAD of each frame from its overall SAD (i.e. {overscore (DSAD)}). The averaging can be done using an exponential moving average algorithm. In one embodiment, the one-pass rate control algorithm described above can be used as the averaging period here (see description above).”; “[0346] A process for performing a macroblock SAD psychovisual enhancement in accordance with an embodiment of the present invention is illustrated in FIG. 3.7. The process 570 includes inspecting (572) an entire I frame to determine the average SAD (i.e. {overscore (MBSAD)}) for all of the macroblocks in the entire frame and the average difference of a macroblock's SAD from the average (i.e. {overscore (DMBSAD)}) is also obtained. In one embodiment, both of these macroblocks are averaged over the inter-frame coded macroblocks (i.e. the macroblocks encoded using motion compensation or other dependencies on previous encoded video frames). Two thresholds for applying the macroblock SAD enhancement are then derived (574) from these averages using the following formulae: T.sub.MBSADLower={overscore (MBSAD)}-{overscore (DMBSAD)}, and T.sub.MBSADUpper={overscore (MBSAD)}+{overscore (DMBSAD)}”).


The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). The Examiner is not proposing a bodily incorporation of Lee prior art and Butt prior art, rather the Examiner is combining the methodology of Butt prior art to the teaching of Lee prior art.

Regarding claim 2 (original), Lee shows the system according to claim 1 and wherein said at least one raw video frame and said at least one reference frame are identical (0143; FIG. 10).  

Regarding claim 3 (original), Lee shows the system according to claim 1 and wherein the score of result blocks comprises a ranked list (0070; L0 and L1; also see 0090 and 0095).  

Regarding claim 4 (original), Lee shows the system according to claim 1 and wherein the result blocks are of fixed size (0049-0053); and variable size (0049-0053).  

Regarding claim 5 (original), Lee shows the system according to claim 1 and also comprising weighting circuitry configured to weight at least some of the second plurality of blocks (0216 and 0260).  

Regarding claim 8 (previously presented), Lee shows the system according to claim 1 and also comprising a second component distinct from the acceleration device, and wherein said second component receives, for each said one frame, said one result map [[an]] output from the acceleration device and produces, based at least in part on said output received from the acceleration device, a second component output in accordance with a coding standard (0043 and 0046; please also see, (0129-0131, 0139 and 0183; Figures 8 and 9). 

Regarding claim 9 (original), Lee shows the system according to claim 8, and wherein said second component comprises a plurality of second components, each of said plurality of second components producing a second component output in accordance with a coding standard, the coding standard for one of said plurality of 0043 and 0046).  

Regarding claim 10 (original), Lee shows the system according to claim 8 and wherein the second component includes an aggregation component configured to aggregate a plurality of adjacent blocks having equal displacement vectors into a larger block (0067; Figure 2; slice aggregates MBs).

Regarding claim 11 (original), Lee shows the system according to claim 10 and wherein the larger block has a displacement vector equal to a displacement vector of each of the plurality of blocks having equal displacement vectors, and the larger block has a score equal to a sum of scores of the plurality of blocks having equal displacement vectors (0045, 0054 and 0070; figure 13).  

Regarding claims 12 (currently amended); 13 (previously presented); 14-16  (Original), 19-20 (previously presented), and 21-22 (original), Method claims 12-16 and 19-22 are drawn to the method of using the corresponding system claimed in claims 1-5 and 8-11. Therefore, method claims 12-16 and 19-22 correspond to system claims 1-5 and 8-11 and are rejected for same reasons of obviousness as used above.
Regarding claim 23 (original), Claim 23 has limitations similar to those treated in the rejections above and have been rejected for the same reasons of obviousness as used above.

Regarding claim 24 (original), Method claim 24 is drawn to the method of using the corresponding system claimed in claim 23. Therefore, method claim 24 corresponds to system claim 23 and is rejected for same reasons of obviousness as used above.

Regarding claim 25 (previously presented), Claim 25 has limitations similar to those treated in the rejections above more specifically in the rejections to claims 1 and 8 shown above, and have been rejected for the same reasons of obviousness as used above.

Regarding claim 26 (previously presented), Method claim 26 is drawn to the method of using the corresponding system claimed in claim 25. Therefore, method claim 26 corresponds to system claim 25 and is rejected for same reasons of obviousness as used above.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Butt as applied to claims 1 and 14 above in view of HINZ et al. (US 20190058882 A1) hereinafter referred to as “HINZ”.

Regarding claim 7 (original), Lee shows the system according to claim 1, but failed to teach the system comprising upsampling circuitry configured to upsample at least some of said second plurality of blocks, and wherein the score of results blocks is based on similarity of each said block to at least one upsampled block.  
0052-0054 and 0197-0203; Figures 25-28).
It would have been obvious to person of having ordinary skilled in the art before the effective filing date to incorporate the upsampling filter of HINZ in the system of Lee in order to yield predictable result.

Regarding claim 18 (original), Method claim 18 is drawn to the method of using the corresponding system claimed in claim 7. Therefore method claim 18 corresponds to system claim 7 is rejected for same reasons of obviousness as used above.


Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed 02/18/2021 with respect to the amended independent claims 1 and 12 have been considered but are moot based on new ground of rejection.

Examiners Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482